Citation Nr: 0002002	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals, shell 
fragment wound, left upper thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby a noncompensable evaluation 

for left upper thigh shell fragment wound residuals was 
continued.  By means of a Remand issued in August 1999, the 
Board sought satisfaction of due process concerns.  In 
September 1999, the RO increased the rating for this 
disability to 10 percent, effective as of May 2, 1997, the 
date of receipt of the veteran's claim for a compensable 
evaluation, based on the provisions of 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7804 (1999).  The claim was 
thereafter returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Residuals of a shell fragment wound, left upper thigh, 
exclusive of a tender and painful scar, are productive of no 
more than slight impairment.

3.  Medical evidence indicates that the veteran's left upper 
thigh shell fragment wound was through and through in nature, 
and therefore is deemed productive of moderate muscle 
disability.

4.  Medical evidence does not indicate that the veteran's 
left upper thigh shell fragment wound was of such a nature as 
to be deemed productive of moderate severe muscle disability.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no greater than 20 
percent, for residuals, shell fragment wound, left upper 
thigh, are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.14, 4.40, 4.56, 4.73, Diagnostic Codes 5313, 
7804 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection for a disability characterized as 
residuals, shell fragment wound, left upper inner thigh, was 
granted by the Jackson RO by means of a June 1978 rating 
decision, following review of evidence that included the 
veteran's service medical records and reports of June 1978 VA 
medical treatment.  A noncompensable rating was assigned.

In September 1999, in conjunction with the veteran's request 
for a compensable evaluation for his left upper thigh shell 
fragment wound residuals, the RO, pursuant to instructions 
set forth in an August 1999 Board remand, assigned a 10 
percent rating for the veteran's left upper thigh disorder on 
the basis that a tender and painful scar was manifested.  
This was not a full grant of benefits sought, and the case 
was thereafter returned to the Board for further review; see 
AB v. Brown, 6 Vet. App. 35 (1993).  However, the rating 
criteria whereby the severity of scars are evaluated does not 
provide for a rating greater than 10 percent for scars, see 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, and 
specifically § 4.118, Diagnostic Codes 7803 and 7804 (1999).  
While Diagnostic Code 7805 in effect allows for assignment of 
a rating greater than 10 percent for scars, inasmuch as it 
instructs to rate scars on limitation of function of the part 
affected, it is not for 

application in this instance.  As indicated below, the 
diagnostic criteria whereby muscle injuries such as that 
incurred by the veteran are evaluated are likewise premised 
on limitation of function of the part affected; accordingly, 
application of Diagnostic Code 7805 is proscribed by the 
provisions of 38 C.F.R. § 4.14, whereby separate ratings are 
not to be assigned for the same symptoms.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The severity of an injury to the posterior thigh is 
ascertained by application of rating criteria set forth in 
38 C.F.R. § 4.73, Diagnostic Code 5313 (1999), under which a 
noncompensable rating (that is, the veteran's current rating 
less the 10 percent awarded pursuant to Diagnostic Code 7804) 
contemplates only slight impairment.  A compensable (10 
percent) evaluation is appropriate for moderate impairment.  

The provisions of Diagnostic Code 5313 stipulate, in part, 
that impairment is determined by consideration of hip and 
knee movement.  The report of the most recent clinical 
examination of the veteran's left lower extremity, which was 
conducted by VA in August 1998, shows that, for both hips, 
flexion was accomplished to 110 degrees (as compared to full 
or normal hip flexion to 125 degrees), and that hip extension 
was possible to 10 degrees (as compared to full or normal hip 
extension to zero degrees).  It also shows that, for both 
hips, abduction was accomplished to 50 degrees (as compared 
to full or normal hip abduction to 45 degrees).  See 
38 C.F.R. § 4.71a, Plate II (1999).  In brief, the 
examination report does not indicate that left hip range of 
motion was more than slightly impaired.

The Board notes that a report of VA physical therapy, dated 
in July 1998, shows that left hip flexion was accomplished to 
110 degrees, but that left hip abduction was possible to only 
22 degrees.  The Board finds, however, that the report of the 
August 1998 VA examination is more probative as to the extent 
of the veteran's impairment, in that it is more recent and 
was conducted by a physician, as opposed to a physical 
therapist.  See Francisco v. Brown, 7 Vet. App. 55 (1994).


The Board also notes that both the July 1998 physical therapy 
record and the report of the August 1998 examination show 
that left hip motion was accompanied, at times, by pain.  The 
August 1998 examination report indicates that the veteran 
denied "any discomfort" on hip flexion and extension, but 
also, in contrast, that he had "some discomfort on the 
outside of the left hip and on the inside of the left hip 
during extreme flexion and external rotation of the hip."  
The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA is to consider functional impairment when 
ascertaining disability of the musculoskeletal system.  See 
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such functional impairment, however, must 
be supported by adequate pathology.  The August 1998 
examination report shows that the veteran walked with a 
normal gait, was able to walk on his heels and toes without 
any difficulty, and was able to stand on one lower extremity 
without any difficulty and with good balance.  In view of the 
absence of pathology demonstrating that functional 
impairment, even when considered in conjunction with the 
limitation of left hip movement exhibited on examination, is 
productive of more than slight disability, the Board finds 
that the noncompensable evaluation assigned under Diagnostic 
Code 5313 is appropriate.

However, having determined that an increased rating is not 
appropriate under Diagnostic Code 5313, based on the 
impairment shown by the veteran on examination, the Board 
finds that the provisions of 38 C.F.R. § 4.56 (1999), which 
pertain to VA evaluation of muscle disabilities, do in fact 
furnish a basis for the assignment of a compensable 
evaluation under those same diagnostic criteria.  This 
regulation stipulates, in pertinent part, that a through and 
through or deep penetrating wound from a shell fragment is to 
be deemed productive of moderate disability.  The veteran's 
service medical records do not demonstrate that his left 
upper thigh shell fragment wound was of such a nature; 
rather, these records show only that he sustained a fragment 
wound of the left upper thigh manifested by a 2 mm entrance 
wound, with surrounding firmness and tenderness.  These 
records, 

however, must be contrasted with the report of a July 1998 VA 
scars examination, which notes the presence of a 1 cm 
entrance wound in the proximal medial left thigh, and an exit 
wound 1/3 laterally in the proximal thigh.  In other words, 
this examination report describes a through and through 
injury.  Under 38 C.F.R. § 4.56, this results in moderate 
muscle disability which, under Diagnostic Code 5313, is 
awarded a 10 percent rating.  

The medical evidence, however, to include both inservice and 
post-service medical records, is devoid of findings that the 
veteran's left upper thigh shell fragment wound was of such a 
nature as to be classified as a moderately severe muscle 
disability, as would warrant assignment of a 20 percent 
rating under Diagnostic Code 5313.  The provisions of 
38 C.F.R. § 4.56 require, in such circumstances, the presence 
of a through and through or deep penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The evidence does not 
demonstrate that the veteran's injury was of such severity.

In brief, the Board finds that the assignment of a 10 percent 
rating for residuals of a shell fragment wound of the left 
upper thigh is appropriate under Diagnostic Code 5313, in 
accordance with the provisions of 38 C.F.R. § 4.56 (1999), 
but that the preponderance of the evidence is against a 
rating greater than 10 percent under Diagnostic Code 5313.  
The Board therefore concludes that a 20 percent rating for 
residuals of a shell fragment wound of the left upper thigh, 
consisting of a 10 percent rating under Diagnostic Code 5313 
and a 10 percent rating under Diagnostic Code 7804, is 
appropriate.



ORDER

A 20 percent rating, but no greater than 20 percent, for 
residuals, shell fragment wound, left upper thigh, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

